ON MOTION FOR REHEARING
GRAVES, Presiding Judge.
Appellant offers as his main contention herein a claimed error upon the part of the trial court in that he did not charge upon an accidental killing.
The trial court did charge in Paragraph 7 of his charge that the jury were further instructed that before they could *180convict the defendant they must first believe, beyond a reasonable doubt, that the defendant inflicted or caused to be inflicted the injuries which caused the death of the deceased. In Paragraph 8 of the charge the jury were told that if they had a reasonable doubt as to whether the injuries causing the death of the deceased were intentionally inflicted, or intentionally caused to be inflicted by the defendant, then they would find for the defendant and say by their verdict “not guilty.” In Paragraph 9 the court further instructed the jury as a part of the law in this case that before they could find the defendant guilty of murder with malice or murder without malice, they must find from the evidence, beyond a reasonable doubt, that the defendant had a specific intent to kill, if they found beyond a reasonable doubt that the injuries causing the death of the deceased were inflicted by the defendant, otherwise, they should acquit the defendant and say by their verdict “not guilty.”
We find ourselves at a loss to see where the appellant testified sufficiently to further raise the question of an accidental killing of the deceased. We quote from the appellant’s own testimony relative to the time he claimed that the deceased fell out of the car some six miles out in the country, as follows:
“Q. In other words, when you saw him fall on his face, you didn’t get out at that time? A. Not immediately. I didn’t-I didn’t know that he’d fallen, particularly. I — it did seem like a sort of a lunge, but I couldn’t see him. I was facing the other way and was busy with stopping the car and turning off the ignition. I — I —but he did — he took a step, I’m sure of that, and then he seemed to either fall or lunge. I — I —.
“Q. In other words, when you testified that he fell, you don’t know whether he fell or not, do you? A. No, I really don’t.
“Q. You don’t know whether he hit his head on the ground or not, do you? A. No, sir, I really don’t. I didn’t see it. I couldn’t see it.”
We confess ourselves to be in doubt as to when the appellant intended to say that the deceased received these multiple injuries that were testifiied to by the doctor who performed the autopsy upon him. It seems that there were many extensive injuries and bruises over the whole body of the deceased. He had abrasions on his legs, and there were massive bruises over the entire scrotum. He had numerous bruises and abrasions on his right leg, his right ankle, his right knee, and left knee; also on his right hand, on his little finger, also on the right forearm *181between the elbow and the wrist. There was a one and a half inch laceration on the left side of the chin which was very deep. There was a fracture of the left jaw bone. There was also another laceration at the right side of the mouth, and his lip was cut clear through the skin and into his mouth. There were bruises on the right cheek and right jaw bone, and lacerations on the forehead and right temple. All of these indicated that they were produced by a trauma, or physical force. There was one bruise in the midline of the forehead, a bruise on the back of his head, close to the right side of his forehead, about an inch and a half in length; also a large bruise, one and one-half inch long under the left ear. His ear was bruised and was black in color. There was a bruise on the back of his head. The brain tissue “was very swelled” and the bruise extended as far as a half inch deep into the brain tissue. The spinal fluid was bloody. The bruise on the right side of the midline of the forehead and the two bruises in the back part of the skull and “both would have been sufficient enough to have caused his death.”
We confess that we are unable to see how these multiple injuries could have been inflicted upon the deceased by an accident not shown in the record.
We think that we were correct in our original opinion herein in holding that the different paragraphs heretofore set forth were sufficient to charge all of the defenses that appellant offered. Under the doctrine of circumstantial evidence and the charge of the court, we think the jury was justified in saying that in some manner unknown to them the appellant had intentionally caused the death of the deceased, and we are convinced that his rights were properly taken care of by the careful trial court in his instructions to the jury that they must find, beyond a reasonable doubt, that the appellant intended to take the life of the deceased before he could be convicted herein.
Thus believing, this motion for rehearing will be overruled.